                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       SUKHVINDER SINGH,                                  Case No. 18-cv-05840-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.

                                  14       KIRSTJEN NIELSON, et al.,
                                  15                     Defendants.

                                  16

                                  17                                            INTRODUCTION
                                  18         Sukhvinder Singh, a native and citizen of India, is currently in the custody of U.S.

                                  19   Immigrations and Customs Enforcement (ICE).1 Mr. Singh filed this action seeking a writ of

                                  20   habeas corpus pursuant to 28 U.S.C § 2241(c)(1).2 His petition is now before the court for review

                                  21   pursuant to 28 U.S.C. § 2241 and Rule 4 of the Rules Governing Section 2254 and 2255 Cases in

                                  22   the United States District Courts.3 This order requires the respondent to respond to the petition.

                                  23

                                  24
                                       1
                                        Petition – ECF No. 1 at 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  25   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id.
                                  26
                                       3
                                        Rule 1(b) states, “the district court may apply any or all of these rules to a habeas corpus petition” not
                                  27   brought under Section 2254 or 2255, and thus applies to this habeas petition brought under Section
                                       2241.
                                  28

                                       ORDER – No. 18-cv-05840-LB
                                                                                  STATEMENT
                                   1
                                             Mr. Singh, a citizen of India, filed an application for immigration relief.4 An Immigration
                                   2
                                       Judge denied his application on April 22, 2004.5 Mr. Singh was taken into detention pending his
                                   3
                                       removal from the United States, and was held at the West County Detention Center in Richmond,
                                   4
                                       California beginning November 3, 2017.6 He was held at the West County Detention Center in
                                   5
                                       Richmond, California.7 Mr. Singh was later transferred to the Aurora Detention Facility in Aurora,
                                   6
                                       Colorado, where he remains in custody.8 ICE issued decisions to continue Mr. Singh’s detention
                                   7
                                       on January 29, 2018, May 18, 2018, and August 29, 2018.9 According to his declaration, Mr.
                                   8
                                       Singh has cooperated with ICE and has provided them with requested documentation and
                                   9
                                       information regarding his removal and repatriation.10 Mr. Singh has been detained for almost 11
                                  10
                                       months.
                                  11

                                  12
Northern District of California
 United States District Court




                                                                                    ANALYSIS
                                  13
                                             District courts have jurisdiction under 28 U.S.C. § 2241 to review habeas petitions by
                                  14
                                       noncitizens challenging the lawfulness of their detention. 28 U.S.C. § 2241(c)(3); Zadvydas v.
                                  15
                                       Davis, 533 U.S. 678, 699 (2001). Section 2241 proceedings are available for “statutory and
                                  16
                                       constitutional post-removal-period detention” of non-citizens who have been admitted to the
                                  17
                                       United States. Id. at 687–88, 693. Courts “shall forthwith award the grant or issue an order
                                  18
                                       directing the respondent to show cause why the writ should not be granted, unless it appears from
                                  19
                                       the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  20
                                             8 U.S.C. § 1231(a)(6) authorizes the government to continue to detain an alien after entry of a
                                  21

                                  22

                                  23   4
                                           Petition – ECF No. 1 at 4.
                                       5
                                           Id.
                                  24
                                       6
                                           Singh Decl. – ECF No. 1-2 at 1.
                                  25   7
                                           Id.
                                       8
                                  26       Id. at 2.
                                       9
                                           ICE Decisions – ECF No. 1-1 at 1–3.
                                  27
                                       10
                                            Id.. at 1.
                                  28

                                       ORDER – No. 18-cv-05840-LB                          2
                                   1   final removal order, but it does not permit indefinite detention of an alien whose native country

                                   2   will not accept him if he is removed. Zadvydas, 533 U.S. at 687–88, 697–98. Once removal is no

                                   3   longer reasonably foreseeable, continued detention is no longer authorized by statute. Id. at 699–

                                   4   700.

                                   5         Mr. Singh alleges that his continued detention is unlawful under 8 U.S.C. § 1231(a)(6) as

                                   6   interpreted by the Supreme Court in Zadvydas and unconstitutional under the Due Process Clause

                                   7   of the Fifth Amendment. He argues that ICE has been “wholly unsuccessful in repatriating” him

                                   8   and that “it is unlikely that in the reasonable foreseeable future the government will be able to

                                   9   effect his removal.”11 The petition states a cognizable claim for habeas relief for the petitioner

                                  10   under 28 U.S.C. §2241 based on the alleged indefinite detention by ICE.

                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13         For the foregoing reasons,

                                  14         1. The claim that Mr. Singh’s continued detention violates 8 U.S.C. § 1231(a)(6), and Mr.

                                  15             Singh’s constitutional right to due process warrants a response.

                                  16         2. The clerk must serve by mail a copy of this order, the petition and all attachments thereto

                                  17             upon Respondent and Respondent’s attorney, the Attorney General of the United States.

                                  18             The clerk must also serve a copy of this order on Mr. Singh.

                                  19         3. The clerk also must serve a copy of the “consent or declination to magistrate judge

                                  20             jurisdiction form upon respondent and respondent’s attorney, the Attorney General of the

                                  21             United States.

                                  22         4. By November 27, 2018, respondents must respond by answering the allegations and

                                  23             showing cause why a writ of habeas corpus should not issue.

                                  24         5. If Mr. Singh wishes to respond to the answer, his traverse, opposition, or statement of non-

                                  25             opposition must be filed by December 18, 2018.

                                  26
                                  27
                                       11
                                            Petition – ECF No. 1 at 7.
                                  28

                                       ORDER – No. 18-cv-05840-LB                          3
                                   1      The matter will be taken under submission, or set for hearing, in the court’s discretion.

                                   2      IT IS SO ORDERED.

                                   3      Dated: October 3, 2018

                                   4                                                   ______________________________________
                                                                                       LAUREL BEELER
                                   5                                                   United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-05840-LB                       4
